DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 December 2019 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. However, Applicant should note that the large number of references in the attached IDS have been considered by the Examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Specification
The abstract of the disclosure is objected to because the first sentence ends with two periods (“..”).  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 33 is objected to because of the following informalities:  
Claim 33 lacks a period (“.”) at the end of the claim.  Appropriate correction is required.
There are two instances of claim 31 recited. Correction of the claim numbering is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23-26 are written as depending from canceled claim 14. As the intended dependency is unclear, the scope of that which is being claimed is indefinite. For the sake of initial examination, claims 23-26 will be treated as depending directly from independent claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 15-26 are drawn to a device and claims 27-33 are drawn to a method, which are statutory categories of invention (Step 1: YES). 
STEP 2A, PRONG ONE: In this case, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation(s) that set(s) forth or describe(s) the abstract idea(s) is/are: 
Storing information associated with the at least one characteristic…
Generation of a hypoglossal nerve modulation control signal
Cause application of the hypoglossal nerve modulation control signal to the primary antenna (i.e. routine processing and transmission of a data signal)
The reason(s) that the limitation(s) are considered an abstract idea is because they are directed to mere storage of data and transmission of a signal
In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989), “An Idea ‘Of Itself’” Diagnosing an abnormal condition by performing clinical tests and thinking about the results; "Mathematical Relationships/Formulas" An algorithm for calculating parameters indicating an abnormal condition. 
TDE Petroleum Data Solutions v. AKM Enterprise, 555 Fed. Appx. 950 (Fed. Cir. 2016), “An Idea ‘Of Itself’” Storing, gathering, and analyzing data.  
Association for Molecular Pathology v. USPTO, 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012), “An Idea ‘Of Itself’” Comparing information regarding a sample or test subject to a control or target data. 
Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014), “An Idea ‘Of Itself’” Comparing information regarding a sample or test subject to a control or target data.
Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016) - "An Idea 'Of Itself'" Collecting information, analyzing it, and displaying certain results of the collection and analysis. 
Thus, the claims are directed to a judicial exception and fall squarely within the realm of “abstract ideas”, which is a patent-ineligible concept (Step 2A, Prong One: YES).
STEP 2A, PRONG TWO: This judicial exception, in consideration with additional elements which might be recited in the claim(s) is not integrated into a practical application because the claims are only directed to storage and transmission of data with a high level of generality in a manner which has been recognized as well-(Step 2A, Prong Two: NO).
STEP 2B: Next, the claim as a whole is analyzed to determine whether it includes additional steps/elements that, when considered both individually and as an ordered combination, amount to significantly more than the judicial exception. Claim 15 only recites generic structures such as a re-programmable memory and a processing device. The method recites similar generic structures. Thus, the claim as a whole, wherein the elements are considered both alone and in combination, does not amount to significantly more than the exception itself. (Step 2B: NO). Therefore, the claim(s) is/are not patent eligible. 
With regards to the instantly rejected dependent claim(s), these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to a judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.
Applicant is reminded that additional steps/elements may be enough to qualify as “significantly more” if they meaningfully limit the judicial exception, improve the technology or technical field, improve the functioning of a computer itself, or add a specific limitation other than what is well-understood, routine, conventional activity in the 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolea et al. (US 2012/0089199, hereinafter Bolea’199).
Regarding claims 15 and 27, Bolea’199 discloses a control unit (e.g. paragraphs [0047], [0190], [0194], [0200]; Fig. 1 - patient controller 40; alternatively physician programmer 30 comprising computer 32 and programming wand 34 @ paragraphs 
Regarding claims 16 and 28, Bolea’199 discloses wherein the at least one characteristic of sleep disordered breathing exhibited by the subject -3-Continuation of App. No. 14/306,953 Attorney Docket No.: 11623.0034-01000 includes at least one of information about the subject's patient's sleep breathing patterns, information about any therapy administered to the subject during sleep, or information about a response of the subject's sleep breathing patterns to administered therapy (e.g. paragraphs [0054], [0060], [0136], [0138], [0150]).
Regarding claims 17 and 29, Bolea’199 discloses wherein the at least one processing device is further configured to: receive a feedback signal from the implant unit via the primary antenna; determine information associated with the feedback signal; and store the information associated with the feedback signal in the memory (e.g. paragraphs [0040], [0054], [0136], [0137], [0162], [0234], [0238]-[0240]).
Regarding claims 18 and 30, Bolea’199 discloses wherein the at least one processing device is further configured to: cause generation of an update control signal based on the information associated with the feedback signal in the memory; and cause application of the update control signal to the primary antenna in order to wirelessly transmit the update control signal to the secondary antenna included on the implant unit (e.g. paragraphs [0042], [0043], [0046], [0137], [0161], [0234], [0238]-[0240]).
Regarding claim 19, Bolea’199 discloses wherein the processing device is further configured to cause generation of the update control signal periodically during a sleep period (e.g. paragraphs [0042], [0043], [0162], [0163]).
Regarding claim 20, Bolea’199 discloses wherein the processing device is further configured to cause generation of the update control signal once per day (e.g. paragraphs [0042], [0043], [0162], [0163] - wherein updating each day while the patient is sleeping at night reasonably reads on “once per day”).
Regarding claims 21, 22, and the first instance of 31, Bolea’199 discloses wherein the at least one processing device is further configured to: receive the feedback signal from the implant unit on a regular basis comprising one of at least monthly, weekly, daily, or hourly (ibid.; paragraph [0247]).
Regarding claims 23 and the second instance of claim 31, Bolea’199 discloses wherein the control unit is located remote from the subject's body and the unit external to the subject's body (e.g. Fig. 1, computer 32 representing the control unit is remote from the subject’s body and either of programming wand 34 or patient programmer 40 representing the unit is external to the subject’s body).
Regarding claim 24, Bolea’199 discloses wherein the control unit includes at least one of a smart phone or a bedside console enabled for at least one of wi-fi and Bluetooth (e.g. paragraphs [0042], [0043], [0247]).
Regarding claims 25, 26, 32, and 33, Bolea’199 discloses wherein the control unit is configured to communicate with the primary antenna using at least one of wi-fi, Bluetooth and RFID (e.g. paragraph [0042], [0043], [0046], [0247]) or a wired connection (e.g. paragraphs [0054], [0200], [0205]).
Each of the applied references below has only one common inventor (Adi Mashiach) with the instant application, and names at least one additional inventor not of record in the instant Application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 .

Claims 15-33  are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Mashiach et al. (US 2014/0358189, hereinafter Masiach’189).
Masiach’189 clearly discloses the claimed subject matter in at least paragraphs [0086], [0088], [0091], [0092], [0096], [0153], [0161], [0163], [0169], [0171]-[0173], [0177] and [0179]. Mashiach’189 clearly discloses the limitations relating to transmission of the stored information to and from a remote location for updating a control signal of the primary antenna in at least paragraphs [0085], [0086], [0090], [0098] and [0100]. Specific application to hypoglossal nerve modulation and use with a subject exhibiting sleep disordered breathing can be found in at least paragraphs [0004], [0039]-[0042], [0094], [0096] and claim 1.

Claims 15-33 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Mashiach et al. (US 2014/0052219, hereinafter Masiach’219).
Masiach’219 clearly discloses the claimed subject matter in at least paragraphs [0100], [0106], [0108] and [0110]-[0116]. Specific application to hypoglossal nerve modulation and use with a subject exhibiting sleep disordered breathing can be found in at least paragraphs [0004], [0035], [0101], [0105] and claim 1.

Claims 15-33 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Mashiach et al. (US 2014/0052212, hereinafter Masiach’212).
Masiach’212 clearly discloses the claimed subject matter in at least paragraphs [0004], [0107], [0114], [0116], [0118]-[0122] and [0124], as well as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following references under 102(a)(2):
US 2014/0207209, (hereinafter Mashiach’209; 
US 2014/0031902, (hereinafter Mashiach’902); and 
US 2014/0031890, (hereinafter Mashiach’890);
and under 102(a)(1): 
US 2013/0085543, (hereinafter Mashiach’543); 
US 2013/0085540, (hereinafter Mashiach’540); 
US 2013/0085544, (hereinafter Mashiach’544); and
US 2013/0085542, (hereinafter Mashiach’542); 
each constitutes prior art and is considered to disclose the majority of that which is instantly claimed and only differs in lacking explicit recitation of transmission of a signal to a remote location for updating operation of the patient programmer or implantable device. Such a feature is considered to be obvious in view of several cited prior art references including but not limited to Stahmann et al. (US 2011/0061647).
In order to practice compact prosecution and in accordance with MPEP 904.03, a §103 rejection based on each and every one of the above references is presented in this Office Action. This is believed to be in the best interest of expediting and advancing prosecution. As stated in MPEP 904.03:
“The best reference should always be the one used in rejecting the claims. Sometimes the best reference will have a publication date less than a year prior to the application filing date, hence it 37 CFR 1.130  or 1.131. In such circumstances, if a second reference exists which cannot be so overcome and which, though inferior, is an adequate basis for rejection, the claims should be additionally rejected thereon.”
In the instant case, each of the above references is able to be overcome through the appropriate action, be it statement or declaration, under 37 CFR 1.130. Therefore it is considered appropriate under the guidance of the MPEP to at this time additionally reject the claims based on each of the other such references in anticipation of Applicant providing the requisite statements and declarations as have been requested by the Examiner since 12 April 2016.
As such, in the interest of compact and expeditious prosecution, Applicant is respectfully requested to provide the necessary statements and declarations with their response to this Office Action, or to provide substantive amendment to the claims that would overcome the status of the above applications as prior art.
Each of the applied references below has only one common inventor (Adi Mashiach) with the instant application, and names at least one additional inventor not of record in the instant Application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the 

Claims 15-33 are rejected under 35 U.S.C. 103 as being obvious over any one of Mashiach’209; Mashiach’902; Mashiach’890; Mashiach’543; Mashiach’540; Mashiach’544; and Mashiach’542; in view of either Stahmann et al. (US 2011/0061647, hereinafter Stahmann’647).
Masiach’209 clearly discloses the claimed subject matter in at least Figs. 7, 9; paragraphs [0059], [0076], [0077], [0091], [0093], [0098], [0099], [0102]-[0108] and [0117]; including wherein the control unit is external to the subject’s body (e.g. paragraphs [0039]-[0047]).
Masiach’902 clearly discloses the claimed subject matter in at least paragraphs [0107], [0114], [0116], [0118]-[0122] and [0124]; including wherein the control unit is external to the subject’s body (e.g. paragraphs [0033]-[0041], [0044]).
Masiach’890 clearly discloses the claimed subject matter in at least Figs. 7, 9; paragraphs [0113], [0119], [0121], [0126], [0130]-[0134] and [0136]; including wherein the control unit is external to the subject’s body (e.g. paragraphs [0036]-[0042, [0044]).
Masiach’543 clearly discloses the claimed subject matter in at least Figs. 7, 9; paragraphs [0098], [0099], [0105], [0107], [0112], [0113], [0116]-[0118], and [0122]; including wherein the control unit is external to the subject’s body (e.g. paragraphs [0042]-[0048], [0050]).
Masiach’540 clearly discloses the claimed subject matter in at least Figs. 7, 9; paragraphs [0078], [0085], [0087], [0093], [0096]-[0102] and [0111]; including wherein the control unit is external to the subject’s body (e.g. paragraphs [0038]-[0044], [0046]).
Mashiach’544 clearly discloses the claimed subject matter in at least the abstract and paragraphs [0010]-[0014], [0050]-[0054], [0060]-[0065], [0074]-[0077]; including wherein the control unit is external to the subject’s body (e.g. paragraphs [0039]-[0045], [0047], [0050]).
Mashiach’542 clearly discloses the claimed subject matter in at least the abstract and paragraphs [0010]-[0014], [0078]-[0081]; including wherein the control unit is external to the subject’s body (e.g. paragraphs [0045]-[0049], [0051], [0054]).
Each of the above references as cited discloses the invention substantially as claimed, and only differs from the claimed invention in that it does not expressly disclose the limitations related to transmission of a signal to a remote location for updating operation of the patient programmer or implantable device.  Mashiach'209 at paragraph [0076]; Mashiach’543 at paragraph [0098]; Mashiach’540 at paragraph [0078]; Mashiach’544 at paragraph [0076]; and Mashiach’542 at paragraph [0080]; each further explicitly contemplate integration with a remote device.
In the same field of endeavor, Stahmann’647 teaches that it is known to use transmission of information stored in an implantable device or external control unit via a communications interface to a remote location and using an update signal from the remote location which is generated in response to that signal to cause application of an updated control signal to the primary antenna of the implanted device or control unit in order to provide improved software flexibility and allow a device to be remotely 

Conclusion
It is noted that numerous additional references exist which have only one common inventor (Adi Mashiach) with the instant application, and names at least one 
Mashiach et al. (US 2014/0371821) discloses the majority of the claimed subject matter in at least paragraphs [0086], [0087], [0089]-[0092], [0097], [0099], [0154], [0162], [0164], [0170], [0172]-[0178] and [0180]. 
Mashiach et al. (US 2014/0039579) discloses the majority of the claimed subject matter in at least paragraphs [0025], [0030], [0032], [0035], [0184], [0185], [0199], [0201], [0206], [0207], and [0209]-[0216].
US 2016/0001084 to Mashiach et al. discloses the majority of the claimed subject matter in at least Figs. 7, 9; paragraphs [0113], [0119], [0121], [0126], and [0130]-[0136]. Mashiach’084 discloses wherein the control unit is external to the subject’s body (e.g. external unit 120; paragraphs [0036]-[0042]).
US 2015/0202442 to Mashiach et al.
US 2014/0343634 to Mashiach et al. discloses the majority of the claimed subject matter in at least paragraphs [0107], [0114], [0116], [0118]-[0122] and [0124]; including wherein the control unit is external to the subject’s body (e.g. paragraphs [0033]-[0041], [0044]).
US 2014/0107732 to Mashiach et al. discloses the majority of the claimed subject matter in at least Figs. 7, 9; paragraphs [0080], [0082], [0087], [0089], [0094], [0095], [0098]-[0102], [0104] and [0113]; including wherein the control unit is external to the subject’s body (e.g. paragraphs [0043]-[0049]).
US 2014/0100636 to  Mashiach et al. discloses the majority of the claimed subject matter in at least Figs. 7, 9; paragraphs [0078], [0079], [0085], [0087], [0093], [0096]-[0098], [0100], [0102], and [0132]; including wherein the control unit is external to the subject’s body (e.g. paragraphs [0038]-[0044, [0046]).
US 2014/0100635 to Mashiach et al. discloses the majority of the claimed subject matter in at least Figs. 7, 9; paragraphs [0098], [0105], [0107], [0113], [0116]-[0118] and [0122]; including wherein the control unit is external to the subject’s body (e.g. paragraphs [0042]-[0048], [0050]).
US 2013/0072999 to Mashiach et al. discloses the majority of the claimed subject matter in at least the abstract and paragraphs [0010]-[0014], [0077]-[0079], [0092], [0093]; including wherein the control unit is external to the subject’s body (e.g. paragraphs [0041]-[0047], [0049], [0052]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 2001/0010010 to Richmond et al. is considered .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
21 March 2022